Title: From Thomas Jefferson to James Madison, 8 December 1784
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Dec. 8. 1784

In mine of Nov. 11. I acknoleged the receipt of yours of Aug. 20. Sep. 7. and 15. Since that, the one of Oct. 11. by the packet has come to hand as also that of July 3. by Mr. Short who came in the packet, was actually in N. York when you passed through it and had waited there several days in hopes of seeing you. I thank you very much for the relation of the proceedings of assembly. It is the most grateful of all things to get those details when one is so distant from home. I like to see a disposition increasing to replenish the public coffers, and so far approve of the young stamp act. But would it not be better to simplify the system of taxation rather than to spread it over such a variety of subjects and pass the money thro’ so many new hands. Taxes should be proportioned to what may be annually spared by the individual. But I do not see that the sale of his land is an evidence of his ability to spare. One of my reasons for wishing to center our commerce at Norfolk  was that it might bring to a point the proper subjects of taxation and reduce the army of taxgatherers almost to a single hand. The simplest system of taxation yet adopted is that of levying on the land and the labourer. But it would be better to levy the same sums on the produce of that labour when collected in the barn of the farmer; because then if through the badness of the year he made little, he would pay little. It would be better yet to levy it only on the surplus of this produce above his own wants. It would be better too to levy it, not in his hands, but in those of the purchaser; because tho’ the farmer would in fact pay it, as the purchaser must deduct it from the original price of his produce yet the farmer would not be sensible that he paid it. This idea would no doubt meet it’s difficulties and objections when it should come to be reduced to practice: yet I suspect it would be practicable and expedient. Your taxgatherers in Virginia cost as much as the whole civil list besides. What a comfort to the farmer to be allowed to supply his own wants before he should be liable to pay any thing, and then to pay only out of his surplus.—The proposition for a Convention has had the result I expected. If one could be obtained I do not know whether it would not do more harm than good. While Mr. Henry lives another bad constitution would be formed, and saddled for ever on us. What we have to do I think is devoutly to pray for his death, in the mean time to keep alive the idea that the present is but an ordinance and to prepare the minds of the young men. I am glad the Episcopalians have again shewn their teeth and fangs. The dissenters had almost forgotten them. I still hope something will be done for Paine. He richly deserves it; and it will give a character of littleness to our state if they suffer themselves to be restrained from the compensation due for his services by the paltry consideration that he opposed our right to the Western country. Who was there out of Virginia who did not oppose it? Place this circumstance in one scale, and the effect his writings produced in uniting us in independance in the other and say which preponderates. Have we gained more by his advocation of independance than we lost by his opposition to our territorial right? Pay him the balance only.—I look anxiously to the approaching and improving the navigation of the Patowmac and Ohio, the actual junction of that of Big-beaver and Cayahoga by a Canal; as also that of Albemarle sound and Elizabeth through the dismal. These works will spread the feild of our commerce Westwardly and Southwardly beyond any thing ever yet done by man.
I once hinted to you the project of seating yourself in the neighborhood  of Monticello, and my sanguine wishes made me look on your answer as not absolutely excluding the hope. Monroe is decided in settling there and is actually engaged in the endeavor to purchase. Short is the same. Would you but make it a ‘partie quarree’ I should beleive that life had still some happiness in store for me. Agreeable society is the first essential in constituting the happiness and of course the value of our existence: and it is a circumstance worthy great attention when we are making first our choice of a residence. Weigh well the value of this against the difference in pecuniary interest, and ask yourself which will add most to the sum of your felicity through life. I think that weighing them in this balance, your decision will be favourable to all our prayers. Looking back with fondness to the moment when I am again to be fixed in my own country, I view the prospect of this society as inestimable.—I find you thought it worth while to pass the last summer in exploring the woods of America, and I think you were right. Do you not think the men, and arts of this country would be worth another summer. You can come in April, pass the months of May, June, July, August and most of September here, and still be back to the commencement of real business in the Assembly following, which I would not have you absent from. You shall find with me a room, bed and plate, if you will do me the favor to become of the family. As you would be here only for the summer season, I think your out-fit of clothes need not cost you more than 50 guineas, and perhaps the attendance on the theatres and public entertainments with other small expences might be half a guinea or three quarters a day. Your passage backwards and forwards would I suppose be 60. or 70 guineas more. Say that the whole would be 200 guineas. You will for that have purchased the knowlege of another world. I expect Monroe will come in the Spring and return to Congress in the fall. If either this object, or the one preceding for settling you near Monticello can be at all promoted by the use of the money which the assembly have given me for my share in the revisal, make use of it freely, and be assured it can in no otherway be applied so much to my gratification. The return of it may wait your perfect convenience. Should you have no occasion for it, either Mr. Eppes or Mr. Nichs. Lewis will receive it and apply it according to my general directions.
I wrote you there would be war. At that time there was no symptom which could indicate any thing else. We know of none as yet on the part either of the Emperor or Dutch. I still expect it and found my expectation on the character of the Emperor, which I  collect from his public acts. These certainly shew him far above the level of common men. He would of course during the winter encourage the hopes of those who wish for peace. At present it is the general beleif here, and that even of some people who approach the men in office, that the matter will be accomodated. They found this expectation too on the character of the emperor, who they say is bizarre, and eccentric, and particularly in the dog-days. He stands in a dangerous predicament. If he sheaths the sword, he proves himself to the world a trifling personage; if he draws it, his ruin is well nigh sealed. It will not be known ultimately till the season for taking the feild. I have reason to think that before the January packet sails we shall make a short trip to England. If so, you will hear from me from thence. Both here and there I pray you to try to make me useful to you, as nothing will be more pleasing to me than to prove to you in every situation the sincere friendship I bear you. Adieu.
